PER CURIAM.
Counsel for the parties have advised the court during oral argument that appellant has received a full evidentiary hearing by the Board of Commissioners of the South Broward Hospital District and that as a result thereof he has been dismissed from the staff of the appellee hospital and that no appeal from said decision has been taken. In view of the foregoing it appears to us the issues raised in the case sub judice are moot.
Accordingly, this appeal is dismissed.
CROSS and DOWNEY, JJ, and SCHULZ, GEORGE E., Associate Judge, concur.